



Exhibit 10(q)
AGREEMENT OF LEASE


THIS AGREEMENT OF LEASE is made as of ____________, 2005, by and between
___________________, a _______________ with principal place of business at
_____________________________ (“Lessor”) and DNB FIRST, NATIONAL ASSOCIATION
(formerly known as Downingtown National Bank), with principal place of business
at 4 Brandywine Avenue, Downingtown, PA 19335 ("Lessee").


W I T N E S S E T H :


1. Demise and Lease; Permitted Use. 


(a) Lessor, for and in consideration of the payment of the rentals hereinafter
specified, and the performance of the terms, covenants and agreements herein
contained, hereby demises and leases unto Lessee and Lessee hereby lets from the
Lessor certain premises comprising approximately 0.9 acres of ground, with
improvements, known as Tax Map Parcel Nos. 1108004900, 1108005000 and
1108005001, situate on Brandywine Avenue, in the Borough of Downingtown, Chester
County, Commonwealth of Pennsylvania (the “Leased Premises”). Lessee’s use of
the Leased Premises is subject to the burdens of and entitles the Lessee to the
benefits of, the Parking Easement Agreement among Lessee, Lessor and Papermill
Brandywine Company, LLC, dated contemporaneously herewith, the form of which is
attached hereto as Exhibit A, and intended to be filed of public record (the
“Parking Easement Agreement”).


(b) Lessee shall be authorized to use the Leased Premises for: (i) general
administrative office use; a financial services center; loan production;
customer meetings; a bank, and all uses necessary or incidental to the foregoing
(including, without limitation, the sale of mutual funds, securities and other
financial and insurance products), maintenance of automated teller machine(s)
("ATMs") to the extend permitted under other provisions of this Lease, safe
deposit facilities and office and office related uses, (ii) commercial and
professional office use to the extent permitted by applicable law from time to
time, and (iii) subject to the prior written consent of the Lessor, which shall
not be unreasonably withheld, any other lawful use permitted by applicable law
from time to time at the Leased Premises (collectively, the “Permitted Uses”).
Lessee shall have the right, in order to maintain proper security and
maintenance for the operation of its business, to have pickups or deliveries
made from or to the Leased Premises by carriers of cash, securities,
instruments, records or other materials commonly transported by such carriers
and to permit the use of such portions of the Leased Premises as shall be
reasonably required for such purposes.


2. Term; Lessee’s Early Termination Option; Renewal Options.


(a) Subject to Lessee’s “Early Termination Option” as provided in subsection (c)
of this Section, this Lease shall be for a period (the “Initial Term”) beginning
on the date of this Lease ending on December 1, 2010.
 
 
 
-1-

--------------------------------------------------------------------------------

 

 
(b) Lessee shall have separate options to renew this Lease for three (3)
additional, successive terms of five (5) years each (each, a “Renewal Term”),
with each Renewal Term commencing consecutively upon the expiration of the Term
as it may have been previously extended (the Initial Term and any Renewal Terms
are sometimes herein referred to collectively as the “Term.”) All of the terms
and conditions applicable to the Term of this Lease shall also apply during each
Renewal Term, except that during each Renewal Term, the Base Rent shall be a
fair market rental taking into account all of the terms and conditions of this
Lease, but in no event shall the Base Rent decrease below the amount payable
during the immediately prior year. Each renewal option shall be exercisable by
written notice to Lessor at least 180 days prior to the end of the then current
Term, so long as Lessee is not then in Default hereunder on the notice date or
at the commencement of the renewal term. If, within 15 days after Lessee’s
written notice of exercise of the option, Lessee and Lessor shall not have
agreed in writing on the amount and rate of Base Rent for the ensuing Renewal
Term, the parties shall, within 30 days after Lessee’s written notice, submit
the dispute to binding determination by two licensed Pennsylvania real estate
appraisers each having a minimum of ten (10) years experience in appraising
commercial real estate in Chester County, Pennsylvania, one to be appointed by
each of the parties. If the two appraisers cannot agree on the fair market rent,
they shall promptly select a third Pennsylvania real estate appraiser having a
minimum of ten (10) years experience in appraising commercial real estate in
Chester County, Pennsylvania. The appraisers shall submit to Lessor and Lessee,
within 120 days after Lessee’s written notice (not less than 60 days prior to
the commencement of the Renewal Term), a written determination as to the fair
market rent for a Base Rent taking into account all of the terms and conditions
of this Lease, which shall be final and binding on Lessor and Lessee. The cost
of such determination shall be shared equally between the parties.


(c) Notwithstanding any other provision of this Lease, Lessee shall have the
option (the “Early Termination Option”) to terminate this Lease at any time
during the Initial Term or any Renewal Term by written notice to Lessor,
whereupon this Lease shall terminate on the date specified in Lessee’s notice,
which shall be not less than one hundred twenty (120) days after the date of the
notice, and upon such termination Lessee have no further obligations to pay rent
or any other sum or perform any obligations beyond the termination date of this
Lease (other than such as may have accrued prior to such termination or which
survive the termination hereof), and shall vacate the Leased Premises.


3. Rent. During the initial Term beginning on the date hereof and ending on
December 1, 2010, Lessee shall pay to Lessor as base rent (“Base Rent”) for the
Leased Premises the sum of $175,842.00 per year (apportioned for partial Lease
years), at the place designated by Lessor in writing, in equal, consecutive
monthly installments of $14,653.50, each such installment to be due and payable
in advance on the first day of each calendar month during the Term. The Base
Rent for any Renewal Term shall be the amount set forth in Section 2(b)
hereinabove, and shall be payable in accordance with the terms and conditions
set forth herein. In the event the Term shall begin or end other than on the
first day and last day, respectively, of a calendar month, the rental for such
partial month shall be adjusted utilizing the number of days of the Term
actually contained in the calendar month during which the Term begins and ends,
respectively. All Base Rent shall be paid in advance on the first day of each
calendar month without set off or any demand therefor.


4. Utilities; Janitorial. Lessee shall pay all telephone, communication,
electric, gas, heating, air conditioning and other utility charges in connection
with the use of the Leased Premises during the Term. Lessee shall provide at its
own expense, janitorial and cleaning services to the Leased Premises, including,
without limitation, the removal of all trash and rubbish therefrom.
 
 
 
-2-

--------------------------------------------------------------------------------

 

 
5. Expenses. Lessee shall pay all real estate taxes and assessments with respect
to the Leased Premises, as well as all expenses for the maintenance and such
repair of the Leased Premises as Lessee is responsible for conducting under this
Lease. Without limiting the foregoing, Lessee shall pay or reimburse Lessor for
Lessor’s “Percentage Share” of all “Parking Area Costs” for any “Parking Area
Work” (as those terms are defined in Section 5 of the Parking Easement
Agreement) that is completed during and pertains to periods during the term of
this Lease.


6. Improvements; Fixtures and Equipment. 


(a) Lessee accepts the Leased Premises in an AS IS condition. Lessee shall, at
Lessee's expense, perform or cause to be performed such non-structural tenant
improvements as it may determine from time to time, without Lessor’s prior
approval. Lessee shall obtain Lessor’s prior written approval for any structural
or exterior improvements that Lessee proposes to make, which approval will not
be unreasonably withheld. All improvements shall be performed in a good and
workmanlike manner and shall be conditioned on receipt of all required permits
from the governmental authorities having jurisdiction and shall be in accordance
with the terms of such permits and in strict compliance with all applicable
laws, ordinances, regulations, building codes and the like, as well as any
approval of Lessor as required hereunder. In the event that Lessee proposes
improvements that (i) Lessee wants the option to remove, or (ii) Lessor
reasonably determines by written notice at or prior to the time of Lessor’s
consent thereto are reasonably likely to reduce the rental value of the Leased
Premises, Lessor and Lessee shall mutually agree on identifying such
improvements in writing as “Identified Improvements.” Upon termination of the
tenancy created hereby, Lessee shall at Lessor’s option (to be exercised by
written notice to Lessee not less than ninety (90) days prior to the expiration
or earlier termination of this Lease), or otherwise at Lessee’s option, remove
such Identified Improvements at Lessee’s sole cost and expense and repair all
damages created thereby. Otherwise, any improvements that are not Identified
Improvements, and any Identified Improvements as to which neither Lessor nor
Lessee has exercised the option for removal, shall be left in the Leased
Premises at the expiration or earlier termination of the Term and shall become
the property of Lessor.


(b) All trade fixtures, decorations and equipment installed in the Leased
Premises shall be installed by Lessee at Lessee’s sole cost and expense. All
such trade fixtures, decorations and equipment shall remain the sole property of
Lessee. At the termination of the tenancy created hereby, Lessee shall have the
right to remove such items from the Leased Premises, provided Lessee repairs any
damage to the Leased Premises resulting from such removal. Any trade fixtures,
decorations and equipment that are not removed on or prior to the expiration or
earlier termination of this Lease shall be deemed abandoned by Lessee, and
Lessor shall either keep such items, or remove them at Lessee's sole cost and
expense.
 
7. Repairs and Replacements.


(a) Lessee shall, during the Term, at its cost and expense, maintain, repair and
replace (if necessary) the non-structural portions of the improvements on the
Leased Premises, the heating, ventilation and air-conditioning system and the
sanitary, electrical, and other systems for all portions of the Leased Premises
in at least as good condition as at the time of commencement of this Lease. The
foregoing shall include without limitation painting, interior and exterior
repairs, building maintenance and other service contracts. However, (i) Lessee
shall not be obligated to make any structural repairs or to construct or replace
any improvements, and (ii) Lessee agrees to make routine roof repairs, but shall
not be obligated to replace the roof or parts thereof.
 
 
 
-3-

--------------------------------------------------------------------------------

 

 
(b) Lessee shall make all repairs to the Leased Premises that are necessitated
by Lessee’s negligence, willful misconduct or failure to comply with the terms
of this Lease, or in the installation or removal of any of Lessee’s fixtures,
signs or improvements. Lessee shall replace all broken glass in the Leased
Premises.


8. Insurance. Lessee shall, at its sole cost and expense, maintain, during the
Term, comprehensive public liability insurance, and contractual liability
insurance for personal injury, death and damage or destruction of property
occurring upon, in or about the Leased Premises, consistent with the certificate
of coverage attached hereto as Exhibit B and made part hereof (the “Insurance
Requirements”) and shall maintain Lessor and its mortgagee as an additional
insured on all such policies; provided, however, that Lessee shall have no
obligation to obtain or maintain, and it shall be Lessor’s sole responsibility
to obtain and maintain, any flood insurance for the improvements on the Leased
Premises. Lessee shall also insure the improvements on the Leased Premises at
Lessee’s expense during the Term at their full insurable value on terms
consistent with the Insurance Requirements. Lessee, at its option, may obtain
insurance on the value of its personal property, contents, furniture, fixtures,
equipment or inventory maintained or located on the Leased Premises and Lessor
shall have no responsibility or liability with respect to the foregoing. Lessee
shall hereafter obtain and deliver to Lessor a certificate evidencing the
insurance required under this Lease annually upon or immediately after the
policy renewal date. Each policy of insurance shall contain an agreement by the
insurer that it will not cancel or amend or fail to renew such policy or reduce
the coverage thereunder except after thirty (30) days prior written notice to
Lessor.


9. Lessee's Covenants. In addition to Lessee’s other covenants and obligations
hereunder, Lessee agrees during the Term and for so long as Lessee's occupancy
continues:


(a) To pay when due the Base Rent and additional expenses as set forth herein,
to maintain the Leased Premises in good condition and repair, reasonable wear
and tear excepted and to promptly perform all items of maintenance and repair
which Lessee is obligated to perform pursuant to this Lease;


(b) To permit Lessor to have access to the Leased Premises, with prior notice,
during Lessee's normal operating hours provided any such entry does not
interfere with Lessee’s business or operations, and in the event of an emergency
at other times, for the purpose of inspection of the same and to assure Lessor
with regard to the performance by Lessee of the terms and conditions hereof,
and, during the 6 months prior to expiration of the Term, to show the Leased
Premises to prospective purchasers and tenants; provided, however, in
recognition of Lessee's security needs and obligations as a bank, Lessor shall
not exercise any right it has to enter into any secure area within the Leased
Premises or to enter the Leased Premises outside Lessee’s normal operating hours
without Lessee’s prior consent and under reasonable security conditions,
accompanied by an officer or authorized representative of Lessee.
Notwithstanding the foregoing, Lessor may exercise its right to enter the Leased
Premises without Lessee’s prior consent in emergency situations threatening life
or property in which case Lessor will make reasonable attempts to contact Lessee
and will contact local police prior to any such entry;
 
 
 
-4-

--------------------------------------------------------------------------------

 

 
(c) At the expiration or earlier termination of the Term, promptly to yield up
the Leased Premises and all improvements, alterations and additions thereto
(unless required to be removed) in broom clean condition, and all fixtures and
equipment servicing the Leased Premises; and to remove Lessee's signs, goods and
effects and any fixtures and equipment used in the conduct of Lessee's business
not serving the Leased Premises; and


(d) Comply with all governmental requirements and regulations respecting
Lessee's use and occupancy of the Leased Premises in a timely manner and be
solely responsible for all tax levies, assessments, licenses or fines arising
from the conduct of Lessee's business.


10. Lessor's Covenants and Warranties. Lessor represents, warrants and covenants
as follows: the accuracy of which Lessor acknowledges and agrees are conditions
to this Lease and material inducements to Lessee to enter into this Lease:


(a) Lessor is the sole owner of the Leased Premises, and has not subjected the
Leased Premises to any liens, leases or other agreements (other than the
Mortgage Loan) that will have priority over or conflict with this Lease after
the date hereof;


(b) The only mortgage(s) burdening the Leased Premises as of the date of this
Lease is a mortgage given by Lessor, as borrower, in favor of Lessee, as lender,
to secure purchase money financing provided by Lessee for Lessor’s acquisition
of the Leased Premises (the “Mortgage Loan”);


(c) Lessor has full right and power to execute and perform this Lease and to
grant the estate demised herein;


(d) Lessor is not aware of any legal proceeding, claim, taking, proposed taking,
administrative or judicial order or agreement with any third party that will or
is likely to conflict with or result in a claim against the validity of this
Lease, Lessee’s taking occupancy of the Leased Premises on the Commencement
Date, or Lessee’s using the Leased Premises for any Permitted Uses; and


(e) Upon payment of the rent and performance of all of the other terms and
conditions to be performed by Lessee herein, Lessee shall be entitled to
peaceably and quietly hold and enjoy the Leased Premises for the Term (including
without limitation any applicable Renewal Term).


11. Signage. Lessee may erect any signs on or visible from the exterior of the
Leased Premises, provided the same shall comply with applicable legal
requirements and are approved by Lessor in writing (such approval not to be
unreasonably withheld, conditioned or delayed). Subject to applicable law,
Lessor agrees that Lessee may install and utilize throughout the Term the signs
presently existing at the Leased Premises. During the Term, Lessee shall be
permitted to change its signage from time to time only with the prior written
consent or approval of Lessor (such consent not to be unreasonably withheld,
conditioned or delayed), provided all modifications to the signage shall be in
compliance with applicable laws. Lessee shall, at its sole cost and expense,
remove any signage upon the expiration or earlier termination of this Lease and
repair any damage caused by such removal.
 
 
 
-5-

--------------------------------------------------------------------------------

 

 
12. Destruction and Damage; Application of Insurance Proceeds. If any or all of
the improvements on the Leased Premises should be damaged by fire, flood or
other casualty, this Lease shall not terminate as a result thereof, but Lessee
shall retain the right to exercise its Early Termination Option. Except as
provided in Section 2(c) hereinabove, no damage or destruction shall relieve
Lessee from paying, nor abate in whole or part, the Base Rent and other rent
provided under this Lease. Lessee shall only be obligated to repair or replace
any damaged or destroyed improvements to the extent of available insurance
proceeds (or to the extent of insurance proceeds had Lessee complied with the
insurance requirements hereunder). If Lessee exercises its Early Termination
Option after damage or destruction and before expenditure of all of the
insurance proceeds for completion of the restoration or repair of the damaged or
destroyed improvements, Lessee shall pay over to the Lessor any unexpended
insurance proceeds to the extent required to complete reasonable restoration or
repair. Notwithstanding the foregoing, the provisions of this Lease for
application of any insurance proceeds shall at all times be subject to the terms
of the Mortgage Loan. Also, notwithstanding anything to the contrary set forth
in this Lease: (i) Lessor shall have no obligation to repair or replace any
damage to the Leased Premises resulting from fire, flood or other casualty; and
(ii) Lessee shall have no obligation to repair or replace any damage to the
Leased Premises due to any casualty beyond any insurance proceeds that are
available therefor (or that would have been available had Lessee complied with
the insurance requirements hereunder).


13. Liability.


(a) Damage in General. Lessee agrees that Lessor and its members, partners,
employees and agents, shall not be liable to Lessee and Lessee hereby releases
said parties from any liability for any personal injury, loss of income or
damage to loss of persons or property in or about the Leased Premises from any
cause whatsoever unless and to the extent such damage, loss or injury results
from the negligence, willful misconduct or breach of law or regulation or the
terms of this Lease of or by Lessor, its members, partners, employees or agents.
Lessor and its respective members, partners, employees and agents shall not be
liable to Lessee for any such damage or loss, whether or not such damage or loss
results from such negligence, to the extent Lessee is compensated therefor by
Lessee’s insurance or should have been compensated by Lessee's insurance if
Lessee failed to maintain the insurance required under Section 8 hereinabove.
Further, notwithstanding anything to the contrary contained in this Lease,
Lessee agrees that Lessee shall look solely to the estate and property of Lessor
in the Leased Premises for the collection of any judgment (or other judicial
process) requiring the payment of money by Lessor in the event of any default or
breach by Lessor with respect to any of the terms, covenants and conditions of
this Lease, to be observed or performed by Lessor, and no other assets or
property of Lessor shall be subject to levy, execution or other procedures for
the satisfaction of Lessee’s remedies; provided, however, that notwithstanding
the foregoing provisions limiting Lessee’s remedies and recourse against Lessor,
such provisions shall be personal to Lessor and shall not apply to any of
Lessor’s successors or assigns, and shall apply only so long as Lessor remains
the sole owner of the Leased Premises.
 
 
 
-6-

--------------------------------------------------------------------------------

 

 
(b) Indemnity. 
(i) Lessee shall defend, indemnify and hold harmless Lessor and its members,
partners, agents and employees from and against all liabilities, obligations,
damages, penalties, claims, costs, charges and expenses, including reasonable
attorneys’ fees, which may be incurred by or asserted by reason of any of the
following that shall occur during the Term:


(A) any work or act done, in or about the Leased Premises or any part thereof at
the direction of Lessee, its agents, contractors, subcontractors, servants,
employees, licensees or invitees;


(B) any negligence or other wrongful act or omission on the part of Lessee or
any of its agents, contractors, subcontractors, servants, employees,
sub-tenants, licensees or invitees;


(C) any accident, injury or damage to any person or property occurring in, on or
about the Leased Premises or any part thereof, unless and to the extent caused
by the negligence, willful misconduct or breach of law, regulation or the terms
of this Lease of or by Lessor, its employees or agents; and/or
 
(D) any failure on the part of Lessee to perform or comply with any of the
covenants, agreements, terms, provisions, conditions or limitations contained in
this Lease on its part to be performed or complied with.
 
(ii) Lessor shall defend, indemnify and hold harmless Lessee and its affiliates,
shareholders, directors, agents and employees from and against all liabilities,
obligations, damages, penalties, claims, costs, charges and expenses, including
reasonable attorneys’ fees, which may be incurred by or asserted by reason of
any of the following which shall occur during the Term of this Lease:


(A) any work or act done, in or about the Leased Premises or any part thereof at
the direction of Lessor or any of its agents, contractors, subcontractors,
servants or employees or any of its licensees or invitees that are not the
Lessee or Lessee’s licensees or invitees;


(B) any negligence or other wrongful act or omission on the part of Lessor or
any of its agents, contractors, subcontractors, servants or employees or any of
its licensees or invitees that are not the Lessee or Lessee’s licensees or
invitees;


(C) any accident, injury or damage to any person or property occurring in, on or
about any portion of the Leased Premises to the extent caused by the negligence,
willful misconduct or breach of law, regulation or the terms of this Lease of or
by Lessor, its employees or agents; and/or


(D) any failure on the part of Lessor to perform or comply with any of the
covenants, agreements, terms, provisions, conditions or limitations contained in
this Lease on its part to be performed or complied with.
 
 
 
-7-

--------------------------------------------------------------------------------

 

 
(c) Survival. The provisions of this Section shall survive termination and any
other expiration of this Agreement.


14. Assignment and Subletting.  


(a) Lessee may at any time, and from time to time, assign its interest in this
Lease, or sublease, or permit the occupancy of, all or any part of the Leased
Premises without Lessor's consent to any successor in interest of Lessee or to
any present or future parent, affiliated or subsidiary corporation or other
entity, whether arising pursuant to a sale of stock, sale of assets, merger,
consolidation or otherwise, or in the ordinary course of business as required to
facilitate any joint marketing of banking or other financial products or
services (the aforesaid permitted assignees, sublessees, and licensees are
hereinafter collectively referred to as the ''Related Parties"), provided that:
(i) any such transfer shall be subject to the terms and conditions of this
Lease; (ii) the original Lessee named hereunder shall remain fully liable for
all of the terms and conditions of this Lease; (iii) if Lessee proposes to
assign its rights under this Lease to someone other than by operation of law,
the Lessee and all parties (if any) guarantying the terms and conditions of this
Lease shall have a combined tangible net worth (not including goodwill) equal to
or greater than the tangible net worth (not including goodwill) of the original
Lessee named hereunder as of the commencement of the Term or immediately prior
to such transfer (whichever is greater); and (iv) the term of any rights of any
Related Parties shall not exceed the then remaining Term (including any Renewal
Term) of this Lease. Lessee agrees to promptly notify Lessor in writing of any
such assignment or subletting and provide evidence to Lessor of such transfer
and that Lessee has complied with the terms and conditions set forth herein.


(b) Except for subleases, licenses and assignments to Related Parties, as
permitted above, Lessee agrees not to assign, mortgage or otherwise transfer its
interest in this Lease or in the Leased Premises or to sublease all or any part
of the Leased Premises to any third party without first obtaining Lessor's
written consent. The parties agree that it would be unreasonable for Lessor to
withhold its consent to a sublease or assignment unless (i) Lessor reasonably
believes that the use of the Leased Premises may not continue to comply with the
terms and conditions of this Lease, or (ii) the proposed assignee’s financial
condition and/or business experience are not reasonably acceptable to Lessor, or
(iii) Lessee is then in default under this Lease beyond applicable cure periods.
 
15. Default; Remedies. 


(a) Lessee's Default. Lessee will be in "Default" if (i) Lessee fails to pay
Base Rent, additional expenses or any other amount owning hereunder when
due, and such failure continues for ten (10) days after written notice to Lessee
of such failure; (ii) Lessee fails to perform any other material covenant or
agreement contained in this Lease within thirty (30) days after written notice
of the failure from Lessor; provided, however if the failure is of such a nature
that it cannot be cured within said thirty (30) day period, Lessee will not be
deemed in default provided Lessee commences to cure the default within said
thirty (30) day period and thereafter continuously prosecutes such cure to
completion; and/or (iii) Lessee vacates or abandons the Leased Premises or
removes or manifests an intention to remove Lessee’s goods and property from the
Leased Premises other than in the ordinary course of its business; and/or (iv)
Lessee is adjudicated a bankrupt in a proceeding initiated by or against it or a
receiver for Lessee or for all or a substantial part of its property is
appointed, or a court order is entered approving a petition seeking
reorganization or an arrangement under the Bankruptcy Code, and any such
adjudication, appointment or order is not vacated, set aside or otherwise
terminated or stayed within sixty (60) days from the date of its entry.
 
 
 
-8-

--------------------------------------------------------------------------------

 

 
(b) Remedies. Upon the occurrence of a Default, Lessor may, at any time
thereafter and in addition to all other available legal or equitable rights and
remedies, do any one or more of the following (but nothing in this Lease or the
following provisions shall relieve Lessor of any obligation to mitigate damages
Lessor may have under applicable law); provided, however, in no event shall
Lessor be required to (i) accept a below market rental rate for the Leased
Premises; (ii) accept any tenant whose creditworthiness is unsatisfactory to
Lessor in its sole discretion; or (iii) accept any tenant whose business
violates any exclusives or restrictions imposed upon the Leased Premises)
(Lessee shall also pay to Lessor all reasonable attorney’s fees, costs and
expenses incurred by Lessor as a result of an occurrence of Default by Lessee):


(i) Demand, sue and recover from Lessee any and all installments of rent already
due and payable and in arrears, or any other charge, expenses or cost herein
agreed to be paid by Lessee which may be due and payable and in arrears, as of
the time of the date of the Default.


(ii) Demand, sue and recover from Lessee liquidated damages in an amount (if
any) equal to any positive difference obtained by subtracting (i) the fair
rental value of the Leased Premises for a period of 120 days from and after the
date of the Default (ii) the Base Rent then payable under this Lease for a
period of 120 days from the date of the Default.
 
(iii) Terminate this Lease and repossess and enjoy the Leased Premises.


16. Subordination; Nondisturbance. This Lease is and shall be subject and
subordinate to the lien and mortgage securing the Mortgage Loan and to any and
all renewals, modifications, consolidations, replacements and extensions
thereof, on the condition that each holder of an interest in any mortgage or
other lien shall have delivered to Lessee a written nondisturbance agreement
providing that, so long as Lessee is in compliance with Lessee’s obligations
under this Lease, such party agrees (a) to recognize Lessee's rights, tenancy
and occupancy under this Lease, and (b) not to disturb Lessee's occupancy of the
Leased Premises, notwithstanding any termination of any such lease or
foreclosure of any such mortgage. This paragraph shall be self-operative and no
further instrument of subordination shall be required by any mortgagee, but in
confirmation of such subordination, Lessee shall execute within fifteen (15)
days after being so requested, any certificate that Lessor may reasonably
require, acknowledging such subordination.


17. Estoppel Statement. Lessee and Lessor, from time to time, within ten (10)
days after request by the other party, shall execute, acknowledge and deliver to
the other party a statement, which may be relied upon the other party or any
proposed assignee of its interest in this Lease or any existing or proposed
mortgagee or ground lessor or purchaser of the Leased Premises, certifying that
this Lease is unmodified and in full force and effect (or that the same is in
full force and effect as modified and listing the instruments of modification),
the dates to which rent and other charges have been paid whether or not Lessor
(in the case of a certificate by Lessee) or Lessee (in the case of a certificate
by Lessor is in default hereunder or whether the certifying party has any claims
or demands against the other party (and, if so, the default, claim and/or demand
shall be specified) and certifying as to such other matters as the other party
may reasonably request. Lessee and Lessor each acknowledges that any such
statement so delivered by it may be relied upon by the requesting party and any
such assignee, any landlord under any ground or underlying lease or by any
perspective purchaser, mortgagee or any assignee of any mortgage.
 
 
 
-9-

--------------------------------------------------------------------------------

 

 

18.  
Condemnation. 



(a) If the whole of the Leased Premises is condemned for any public use or
purpose by any legally constituted authority (or is sold to such authority in
lieu of condemnation), this Lease shall cease from the date of such taking or
sale and rental shall be accounted for between Lessor and Lessee as of the date
of the surrender of possession.


(b) If only a portion of the Leased Premises is so taken or sold then from and
after the date of taking or sale, so long as Lessee shall not have exercised its
Early Termination Option, Lessee shall remain on the remaining portion of the
Leased Premises, under the terms and conditions of this Lease, provided,
however, that the rental shall be proportionately reduced to reflect the portion
of the Leased Premises so taken or sold, subject to the terms of the Mortgage
Loan.


(c) No condemnation or condemnation award shall prejudice the rights of either
Lessor or Lessee to recover compensation from the condemnation.


19. Holding Over. If Lessee remains in possession of the Leased Premises or any
part thereof after the expiration or earlier termination of the Term, such
occupancy shall be a tenancy at sufferance at a Base Rent in the amount of one
hundred fifty percent (150%) of the Base Rent payable in the last month of the
Term, plus all other charges payable hereunder, and Lessee shall be responsible
for any and all damages resulting from such holding over.


20. Lessor Nonpayment or Nonperformance. In the event of Lessor's failure to pay
any sum or sums or perform any obligation which Lessor is obligated to pay or
perform and such nonpayment or nonperformance may result in a lien, charge or
encumbrance upon the Leased Premises or interferes with the conduct of Lessee's
business in the Leased Premises, Lessee shall have the right, but not the
obligation, to pay or perform the same to the extent necessary to prevent any
such lien, charge or encumbrance or to address any such interference, but only
after Lessee shall have given Lessor thirty (30) days’ prior written notice of
Lessee’s intention to do so and Lessor shall have failed to cure such nonpayment
or nonperformance within such thirty (30) day period (or, as to any breach other
than one that interferes with the conduct of Lessee’s business in the Leased
Premises, such longer period of time provided that Lessor commences to cure such
default within such thirty (30) day period and diligently completes such cure to
completion). Lessor shall, within thirty (30) days after demand, reimburse
Lessee for the reasonable costs and expenses incurred by Lessee in making such
payment or performing such obligation as aforesaid, including reasonable
attorneys' fees. Except if due to a bona fide dispute by Lessor, if Lessor fails
timely to make such payment to Lessee, Lessee shall have the right to deduct
such sums from the next installments of Base Rent due under this Lease.
 
 
 
-10-

--------------------------------------------------------------------------------

 

 
21. Disputes; Payment or Performance “Under Protest.”  Except in connection with
the non-payment of rent by Lessee against which Lessee has no claim of set-off
or abatement, in the event of an unresolved dispute between Lessor and Lessee
regarding the performance by either party of an obligation or condition of this
Lease, as a condition precedent to the filing of litigation, authorized
representatives of Lessor and Lessee shall use reasonable efforts to resolve
said dispute within 30 days after receipt of a default notice. In addition, if
at any time a dispute shall arise as to any sum of money to be paid by one party
to the other under the provisions hereof or as to any work to be performed by
either of them under the provisions hereof, the party against whom the
obligation is asserted shall have the right, in addition to any other rights
provided under this Lease, to make payment or perform such work “under protest”,
in which event such payment or performance shall not be regarded as voluntary
payment or performance and that party shall not be deemed to have waived any
rights by tendering payment or performance and, to the extent a determination is
later made that such party was not obligated to make such payment or
performance, such party shall retain a right to repayment of that portion of
such sum or of the cost of such performance that it is determined not to have
been obligated to tender.


22. Mechanic's Liens. At all times during the term of this Lease, Lessee shall
keep the Leased Premises free and clear of all liens and claims of liens for
labor, services, materials, supplies, or equipment performed on or furnished to
the Leased Premises at the direction or order of Lessee. Lessee shall discharge
or cause the Premises to be released from any such lien or claim of lien within
the lesser of (i) 60 days after notification to Lessee of perfection or
recordation of the lien or (ii) such period as may be required under Lessor’s
mortgage. In addition, prior to the commencement of any lienable work at the
Leased Premises, Lessee shall obtain a waiver of liens certificate binding on
each contractor, subcontractor and materialmen in a form reasonably acceptable
to Lessor and Lessee shall cause such waiver of liens to be recorded in the
applicable governmental office.


23. Hazardous Materials. Lessee shall not use or knowingly permit any third
party to use any “Hazardous Substances” (as defined below) in, on or near the
Leased Premises except in accordance with applicable laws and regulations.
Lessee shall indemnify and hold Lessor harmless from and against any and all
claims, loss, liability, judgments, suits, actions, proceedings, costs, expenses
and damages (including, but not limited to, reasonable attorneys’ fees) and the
cost of repairs and improvements necessary to return the Leased Premises to the
physical condition existing prior to undertaking any activity in violation of
the covenant in the preceding sentence. As used herein, "Hazardous Substances"
shall mean any petroleum, hazardous, toxic or dangerous waste, substance or
material defined as such in, or for purposes of the Comprehensive Environmental
Response, Compensation and Liability Act, any so called “superfund or superlien”
law or any other federal, state or local statute, law, ordinance, code, rule,
regulations, order, decree or other requirement of any governmental authority
regulating, relating to, or imposing liability or standards of conduct
concerning any hazardous, toxic or dangerous waste, substance or material as now
in effect and applicable to the Premises. This indemnity shall survive the
expiration or earlier termination of this Lease.


24. Miscellaneous. 


(a) Examination or review of this Lease by or on behalf of either Lessor or
Lessee shall not be construed as approval or acceptance hereof and this Lease
shall not be effective until executed by duly authorized signatories of both
Lessor and Lessee. Because each party has been separately represented by counsel
and has had an adequate opportunity to review and propose revisions to drafts of
this Lease, neither party shall assert or have the benefit of any legal doctrine
providing presumptions against the other party as a drafter of this Lease. This
Lease may not be amended or modified except by a writing signed by Lessor and
Lessee.
 
 
 
-11-

--------------------------------------------------------------------------------

 

 
(b) No consent or waiver, express or implied, by Lessor or Lessee to or of any
breach of any agreement or duty to the other shall be construed as a consent or
waiver of any other breach of the same or any other agreement or duty.


(c) All notices, requests and demands hereunder shall be deemed to have been
given on the date received or the date such receipt is refused provided that the
notice is given by hand delivered, overnight courier, or United States mail,
postage prepaid, registered or certified mail, return receipt requested,
addressed as follows:




If to Lessee:
DNB First, National Association
 
4 Brandywine Avenue
 
Downingtown, PA 19335
 
Attention: William J. Hieb, President
   
With a copy to:
David F. Scranton, Esquire
 
Stradley, Ronon, Stevens & Young, LLP
 
30 Valley Stream Parkway
 
Malvern, PA 19355
 
If to Lessor:
__________________
 
__________________
   
With a copy to:
Scott C. Butler, Esquire
 
Kaplin Stewart Meloff Reiter & Stein
 
Building 640, 350 Sentry Parkway
 
P.O. Box 3037
 
Blue Bell, PA 19422-0765

 
(d) The invalidity or unenforceability of any provision of this Lease shall not
affect or render invalid or unenforceable any other provision hereof.


(e) This Lease shall be construed under the internal laws of the Commonwealth of
Pennsylvania, without reference to rules of choice of law or conflicts of law,
and by any pre-empting federal law.
 
(f) This Lease shall not be recorded in whole or in memorandum form by Lessee
without the prior written consent of Lessor.
 
 
 
-12-

--------------------------------------------------------------------------------

 

 
(g) Lessor and Lessee represent and warrant to each other that they have not
consulted or contacted any agent, broker, or finder in connection with this
Lease. Lessor and Lessee agree to defend, indemnify and hold the other harmless
from any and all claims for compensation or commission, or any portion thereof,
in connection with this Lease by any broker, agent, or finder (other than
Broker) claiming to have dealt with the indemnifying party. The provisions of
this Section shall survive termination and any other expiration of this
Agreement.


(h) Time is of the essence with regard to each and every provision of this
Lease.



--

-13-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Lessor and Lessee have executed this Lease as of the day and
year first above written.


Attest:
 
 
 
________________________________
(Assistant) Secretary
Lessee:
DNB FIRST, NATIONAL ASSOCIATION
 
 
By: ____________________________
William J. Hieb
President
Attest:
 
 
 
Sign: ________________________________
Print Name: _______________________
Title: _______________________
Lessor:
________________________________
 
 
By: ________________________________
Print Name: _______________________
Title: _______________________







-14-

--------------------------------------------------------------------------------





EXHIBIT A


Parking Easement











--------------------------------------------------------------------------------





EXHIBIT B


Insurance Requirements






See attached.